Citation Nr: 1310856	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for a psychiatric disorder.

In August 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In January 2012, the Board reopened the Veteran's claim for entitlement to service connection for a psychiatric disability, and remanded the matter, on the merits, for additional development.  The matter is now partially ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

As noted by the Board in January 2012, the issues of entitlement to service connection for disorders of the left shoulder, bilateral ankles, bilateral knees, and bilateral legs have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has been diagnosed with PTSD that is as likely as not related to a stressor he experienced during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

When the evidence does not establish that a Veteran is a combat Veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged in combat, but rather, that he was a victim of personal assault.  In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

Because the Veteran is alleging personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment, sudden requests that a military occupational series or duty assignment be changed without other justification, lay statements indicating increased use or abuse of leave without apparent reason, changes in performance or performance evaluations, lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes, increased or decreased use of prescription medication, evidence of substance abuse, obsessive behavior such as overeating or undereating, pregnancy tests around the time of the incident, increased interest in tests for HIV or sexually transmitted diseases, unexplained economic or social behavior changes, treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma, or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician." This approach has been codified at 38 C.F.R. § 3.304(f)(3) (2012).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Board is indeed very mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board notes that most recent revisions to 38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal assault, combat, or prisoner of war (POW) experience. 75 Fed. Reg. 39843 (July 13, 2010). This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations. The only notable change for claims predicated on sexual assault was the redesignation of this type of claim to a different subpart.

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms, including nightmares, flashbacks, and other difficulties he or she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.
In this case, the Veteran contends that he has PTSD as a result of being assaulted in service.  Specifically, he alleges that he was jumped by a number of men in the barracks, and was beaten.  Hearing Transcript, pp. 3-4.  He contends that the attack occurred around October 1979, while he was stationed in Fort Benning, Georgia.  Id.  He contends that just prior to the attack, he had been hospitalized for a bout of pneumonia.  Id. at 5.  He was released from the hospital, and shortly thereafter, the attack occurred.  Id.  He contends there is no written documentation in his service records because while he reported the incident to his sergeant, his complaints were not treated seriously.  Id. at 4.  The Veteran alleges that as a result of the personal assault, he experienced depression, anxiety, anger, difficulty sleeping, and difficulty with relationships.  Id. at 17-18.   

Here, the Board finds the requirements for service connection have been met.  The initial element is met because the Veteran's diagnosis of PTSD is documented, for example, in an August 2011 VA report from the Veteran's treating psychiatrist.

With regard to the issue of diagnosis, the Board is cognizant that the March 2012 VA examiner did not find that the Veteran's symptoms meet the criteria for PTSD pursuant to the DSM-IV.  To the contrary, in the August 2011 report, the Veteran's treating VA psychiatrist, using the same DSM-IV criteria enumerated in the March 2012 VA examination report, described a number symptoms attributable to PTSD, including symptoms of re-experiencing the traumas (including nightmares, flashbacks, intrusive thoughts, feelings of anger, frustration, bitterness, and defeat), symptoms of avoidance (including feelings of a shortened future, detachment, and estrangement), symptoms of increased arousal (including sleep disturbance, irritability, outbursts of anger, difficulty concentrating, and hypervigilance/paranoia).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the requirement of a current disability has been satisfied in this case, despite the recent VA examination report.

As for the in-service incurrence of the disease, the Board here finds the Veteran's stressor has been sufficiently corroborated.  At the outset, the Board observes that the Veteran's account of his stressor has been consistent throughout the record.  With the exception of one statement made in 1985 about his "shell shock" being related to firearms training, the Veteran has consistently recounted his story of assault both in statements made to VA as well as in the course of medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's service treatment records do not reflect a diagnosis of PTSD or any other psychiatric disorder during active service.  However, the Board finds that the records nonetheless corroborate the incident as alleged.  

The Veteran's account of being hospitalized due to pneumonia is corroborated by records dated from late August 1979.  Following this, the Veteran received a number of disciplinary citations due to behavior problems.  Personnel records show that the Veteran's level of functioning deteriorated to the point that discharge was recommended due to behavior problems.  For example, in October 1979, the Veteran failed to shine his boots on display and failed to make bank with a white collar.  He was noted to show a lack of motivation, poor attitude, and little enthusiasm.  On another occasion in October 1979, he was noted to be inattentive during class and to not be applying himself.  On another occasion in October 1979, he was noted to have a definite lack of positive attitude and motivation.  On another October 1979 date, it was noted he was not working with members of the squad, and was causing friction.  In November 1979, discharge from service was recommended.  The Veteran's rehabilitative potential was found to be very poor.  He was negatively motivated and was found unresponsive to counseling.  The Veteran's discharge ensued.

Additionally, the record contains three opinions linking the Veteran's PTSD to service, and none to the contrary. 

In August 2006, the Veteran described his attack by the five soldiers.  He reported having flashbacks of the men saying things like, "there he is," "grab him," "give me a stick-I'll hit him over the top of his head," "let's bust his head," and "let's get him."  He was diagnosed with "PTSD-related to at least one beating he received while in the military."  

In August 2011, the Veteran's treating psychiatrist found that the Veteran's PTSD is "related to experiences during his service in the U.S. Army."  Specifically, those experiences were described as psychological, physical, and sexual abuse.  The physical abuse related to an episode in which the Veteran was assaulted by three to four other soldiers.  

In October 2011, the Veteran was diagnosed with "military related PTSD."   CAPRI Records, p. 46/253.
	
Again, there is no nexus evidence to the contrary in the claims file.  Further, the Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  As such, the Board finds the reports of record adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran's account of the stressor that resulted in his PTSD has been consistent in the record.  Despite that the Veteran's personal assault stressor is not actually documented in his service records, the Board finds that the Veteran's credible testimony along with the service treatment records and personnel records, combined with the medical evidence that found the Veteran's history demonstrative of an in-service personal assault with resulting PTSD, are sufficient to corroborate the occurrence of the in-service personal assault.  This evidence, combined with the absence of any negative nexus evidence, supports the award of service connection for PTSD.

Therefore, resolving all doubt in favor of the Veteran, the Board finds that it is as likely as not that the Veteran has PTSD as a result of an in-service personal assault.  Therefore, the criteria for service connection for PTSD are met and service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay in the adjudication of this matter, further development is needed before the claim on appeal can be properly adjudicated.  

The Board finds that an additional medical opinion is needed to properly adjudicate the Veteran's claim for entitlement to service connection for schizoaffective disorder.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Where a disorder is noted on service entrance or a Veteran is not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235   (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

When a condition is not noted at entrance and the Veteran is presumed to be in sound condition, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096(Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In Horn v. Shinseki, the Court explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The evidence in this case suggests that the Veteran entered service with schizoaffective disorder.  On his Report of Medical History on entry into service, the Veteran indicated that he suffered from depression or excessive worry.  In an August 2011 report, the Veteran's treating psychiatrist indicated that he entered service with schizoaffective disorder.  On VA examination in March 2012, the VA examiner also determined that the Veteran's symptoms of schizoaffective disorder including bouts of depression, hypomanic episodes, auditory hallucinations, a blunted affect, irritability, and poor impulse control, began before service.  

However, it is unclear whether the Veteran's schizoaffective disorder underwent an increase in disability during his short time in service and, if so, whether that increase was clearly and unmistakably attributable to the natural progression of the disease.  In the August 2011 report of the Veteran's treating psychiatrist, it was found that the psychological and physical stress he suffered during service worsened his condition.  He stated, "he was apparently able to function well enough at the beginning of his training in the military; but by the end of that three and a half month period, his performance deteriorated and ultimately led to a regular honorable discharge when he was unable to complete his training as a mortarsman."  

On VA examination in March 2012, the examiner initially found that the Veteran's pre-existing schizoaffective disorder was likely aggravated during service as demonstrated by his counseling statements, difficulty adjusting, and quick discharge from the military.  However, the examiner went on to describe the Veteran's post-military history, and determined that while his symptoms were aggravated during service, the aggravation was not permanent.  The examiner found that the Veteran's disorder has followed the typical trajectory for a chronic, severe mental illness.  He specifically indicated that the Veteran's schizoaffective disorder has followed the natural progression of the illness.

On review of these reports, the Board finds that a further medical opinion is needed to reconcile the evidence.  A clear rationale is needed in properly adjudicate the claim, as the reasoning for both the August 2011 and March 2012 examiner's opinions is confusing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for an appropriate VA psychiatric examination to address the nature and likely etiology of his schizoaffective disorder.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following:

a) whether the evidence clearly and unmistakably (i.e. is it undebatable or absolutely certain) demonstrates that the schizoaffective disorder pre-existed service?

b) if the schizoaffective disorder pre-existed service, did the schizoaffective disorder increase in severity during service?  In so doing, the examiner should address the findings documented in the August 2011 report of his treating psychiatrist, and the March 2012 VA examination report.

c) if the schizoaffective disorder increased in severity during service, then the examiner should provide an opinion as to whether the evidence clearly and unmistakably (i.e. is it undebatable or absolutely certain) demonstrates that the increase was due to the natural progression of the headache disability?

If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

3.  After completing the examination, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO then should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


